Townsend, J.,
concurring specially. The facts upon which I concur in the judgment of affirmance, from a construction of the evidence in the case most favorable to the verdict, are as follows: The defendant and Speer went to Price’s home at about 8 p.m. to collect a bill in response to a telephone call from Price and on their way home from an afternoon of squirrel hunting; Speer remained in the car while Little went to the house and got the money; Little was angry and cursing because Price only gave him $15 and he thought he would have $50 for him; Little and Price *560walked toward the car together from the house and there was a scuffle in the yard, as evidenced by marks on the dirt, and Price was severely stabbed. Little and Speer drove away. Between, 9 and 9:30 while officers were at Price’s home investigating the stabbing Little drove by and fired twice at the house. Price, at the hospital and very weak from loss of blood, stated that Little had stabbed him, but on the trial of the case he testified that he did not know who had stabbed him, that whoever it was, he hit him with a stick. Little was arrested shortly after midnight. His arm was bruised and swollen and had been wrapped up, and there was in the car a shotgun with a strong smell of powder indicating it had been fired within three to five hours previously, and an open knife with a red stain on it which the defendant admitted belonged to him. Questioned about the bruise on his arm he said he had sprained it; when the officer observed that it was not a sprain but a bruise he said he had been drunk and fell out of the automobile.
No one except the defendant and his companion Speer testified that there were other persons outside of Price’s house when they went there or that Price walked out in front of the car, and the jury obviously disbelieved this part of the testimony and statement. The remaining evidence was amply sufficient to support the verdict. As to the remaining special grounds, testimony as to the finding of the shotgun and shells and their admission in evidence was not error in view of testimony that Little fired a shotgun at Price’s home shortly after the stabbing. Evidence that he was drunk when apprehended was not error in view of his statement to the officer that he bruised him arm because he was drunk and fell out of the car. Since there was both direct and circumstantial evidence in the case, the court did not err in the absence of request in failing to define circumstantial evidence in his charge to the jury. Strickland v. State, 167 Ga. 452 (145 S. E. 879). Neither did the court err in the absence of request in failing to charge on the subject of alibi. Alibi as a defense involves the impossibility of the defendant’s presence at the scene of the offense at the time of its commission, and where the evidence for the defendant fails to reasonably exclude the possibility of his presence at the scene of the offense, failure to charge on the subject is not error. The evidence for the defendant places him *561in front of Price’s home at the very time when, under the evidence for the State, the stabbing occurred. In this connection see Weaver v. State, 199 Ga. 267 (2) (34 S. E. 2d 163); Mathis v. State, 153 Ga. 105 (111 S. E. 567); Jackson v. State, 172 Ga. 575 (158 S. E. 289).